[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CORRECTED MEMORANDUM OF DECISION RE: MOTION TO STRIKE
A motion to strike tests legal sufficiency of a pleading. P.B. 152; Ferryman v. Groton, 212 Conn. 138, 142 (1989) and the court cannot look outside the complaint for facts. Kilbride v. Dushkior, 186 Conn. 718, 719 (1982). In this case, the plaintiff has sufficiently pled that the property in question belonged to the city. The defendant has moved to strike based upon answers to interrogatories which may not serve as the basis for the court's consideration. Therefore, the motion to strike is denied.
KATZ, J.